                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

BYRON RAY PHILLIPS,                     )
                                        )
            Plaintiff,                  )
                                        )
      v.                                )      CASE NO. 2:15-CV-740-WKW
                                        )               [WO]
KARLA JONES, et al.,                    )
                                        )
            Defendants.                 )
                                        )
BYRON RAY PHILLIPS,                     )
                                        )
            Plaintiff,                  )
                                        )
      v.                                )      CASE NO. 2:16-CV-109-WKW
                                        )               [WO]
KARLA JONES, et al.,                    )
                                        )
            Defendants.                 )

                                    ORDER

      On February 5, 2019, the Magistrate Judge filed a Recommendation to which

no timely objections have been filed. (Doc. # 55.) Upon an independent review of

the record and upon consideration of the Recommendation, it is ORDERED that the

Recommendation is ADOPTED, and that Defendants’ motion for summary

judgment is GRANTED, with costs taxed against Plaintiff.

      A separate final judgment will be entered.
DONE this 7th day of March, 2019.

                                   /s/ W. Keith Watkins
                             UNITED STATES DISTRICT JUDGE
